Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept. 10, 2020 has been entered.  All arguments and the IDSs submitted on Feb. 23, 2021, Oct. 8, 2020, and Sept. 15, 2020 have been fully considered.  
 
Status of the Claims 
	Claims 1, 10 and 14 are currently pending.

 	Claims 2-9 and 11-13 are cancelled. 
	Claims 1, 10 and 14 have been considered on the merits.

Claim Objections
	Claim objections are added due to amendment.

The disclosure is objected to because of the following informalities: 
	Claim 1 is objected to in the recitation of “Hepatocyte Growth Factor” in line 8, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “hepatocyte growth factor”.
	Claim 1 is objected to in the recitation of “Vascular” in line 9, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “vascular”.
Claim 1 is objected to in the recitation of “Nerve” in line 10, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “nerve”.
These changes are being made to be consistent with the use of lower case of the words of other acronyms in the claim, the majority of which are in all lower case.
Appropriate correction is appreciated.


Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to amendment.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kadouri et al. (WO 2009/144718 A1) (ref. of record) as evidenced by Park et al. (Glia, 2010) (ref. of record).
With respect to claim 1, Kadouri teaches a method of treating a disease where the administration of a neurotrophic factor is beneficial by administering a therapeutically-effective amount of isolated mesenchymal stem cells (MSCs) which secrete neurotrophic factors to treat the disease (pg. 7 lines 5-6, pg. 3 lines 27 to pg. 4 line 15 and pg. 35 lines 10-18).  With respect to claim 1, Kadouri teaches the neurodegenerative disease that is treated is amyotrophic lateral sclerosis (ALS) (pg. 7 lines 4-7).  
With respect to step (a) of claim 1, Kadouri teaches the cells are ex vivo differentiated from mesenchymal cells (pg. 12 lines 25-28) and where the mesenchymal cells are isolated from bone marrow (pg. 13 lines 15-16) and are autologous to the subject (pg. 26 lines 13-15).  With respect to step (a) of claim 1, Kadouri teaches incubating a population of mesenchymal stem cells (MSCs) in a differentiating medium containing 20 ng/ml basic fibroblast growth factor (bFGF), 5 ng/ml platelet derived growth factor( PDGF), 50 ng/ml human neuregulin 1-β1 (heregulin), and 1 mM cAMP (pg. 35 lines 10-18).  With respect to claim 1, Kadouri teaches the method where only one differentiation medium is used.  Specifically, Kadouri teaches following the incubation of MSCs in a culture medium comprising platelet lysate to generate propagated mesenchymal stem cells then incubating the propagated MSCs in a differentiating medium with at least one differentiating agent being selected from the group consisting of PDGF, human neuregulin 1-β1 (heregulin), FGF2, epidermal growth   With respect to step (a) of claim 1, Kadouri teaches the method where the cells are administered at an amount of 104 to 108 cells per graft (at least 200 x 106 cells and at least this many cells would have had to been generated) (pg. 28 lines 1-7).  
With respect to step (a) of claim 1, Kadouri teaches the method where the cells express GDNF or BDNF (pg. 4 lines 5-6) and do not express NGF (pg. 6 lines 10-11).  Although, Kadouri is silent with respect to whether the cells secrete HGF and VEGF as recited in claim 1, this is an inherent characteristic to MSCs which have been differentiated into cells that express neurotrophic factors as evidenced by Park.  Park reports induced MSCs with Schwann cell-like morphology (cells differentiated to express neurotrophic factors) secrete higher amounts of several growth factors including HGF and VEGF (abstract) and the cells express very low levels of NGF (pg. 1130 Col. 1 para. 2).  In addition, Park reports the MSCs are differentiated in a similar medium as claimed and taught by Kadouri which 
With respect to step (b) of claim 1, Kadouri teaches administering a therapeutically-effective amount of isolated mesenchymal stem cells (MSCs) which secrete neurotrophic factors to treat the disease (pg. 7 lines 5-6, pg. 3 lines 27 to pg. 4 line 15 and pg. 35 lines 10-18).  
With respect to claim 10, Kadouri teaches the method where the cells are administered intramuscularly and into the spinal cord (intrathecally) (pg. 28 lines 1-7 and pg. 30 lines 27-30).  With respect to claim 14, Kadouri teaches that the dosing can be a single or a plurality of administrations depending on the severity and responsiveness of the condition being treated (pg. 32 lines 6-8) and teaches the method where multiple injections of the cell are made (pg. 27 lines 30-32).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Sept. 10, 2020 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. §102, Applicant argues that the claimed method is now directed to a single-step method that allows for the preparation of a sufficient number of cells derived from a single donor to be able to treat the disease (Remarks pg. 3 paras. 5 and 8).  Applicant further argues that the claim 1 has been 
With respect to the rejections under 35 U.S.C. §103, Applicant argues that Kadouri does not teach the claimed method which is now directed to a method that allows for the preparation of a sufficient number of cells derived from a single donor to be able to treat the disease by a one-step differentiation method which increases the viability of the neurotrophic factor secreting cells (Remarks pg. 4 paras. 7-8).  The Applicant’s amendments limiting claim 1 so that the cells are derived from the subject and at least 200x106 differentiated cells are generated necessitated the withdrawal of previous rejections.  Applicant’s arguments are drawn to Kadouri failing to teach these new limitations.  However, the new limitations are addressed in the new rejections. Briefly, Kadouri teaches the claimed method of treating a disease by administering at least 108 cells which secrete neurotrophic factors beneficial to the subject in need of treatment for Amyotrophic Lateral Sclerosis (ALS) (pg. 7 lines 5-6, pg. 3 lines 27 to pg. 4 line 15, pg. 28 lines 1-7, and pg. 35 lines 10-18).   
Applicant notes that the neurotropic factors have been limited to HGF, GDNF, and VEGF which have been shown to increase in the claimed differentiation medium as demonstrated in the Declaration filed under 37 CFR 1.132 by Dr. Yael Gothelf (Remarks 

Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EMILY A CORDAS/Primary Examiner, Art Unit 1632